Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the invention as claimed, wherein each of the one or more seals is fixed directly to the first edge face and the second edge face, or wherein a surface of the first fairing portion overlaps a surface of the second fairing portion and each seal is attached directly to one of the plurality of edge faces of each of the first and second fairing portions.
Stewart (US 8,876,051) teaches a flexible seal which attaches directly to first and second structures while still permitting relative movement therebetween but fails to teach the seal being fixed directly to edge faces of the first and second structures; in one embodiment (figs. 6 and 9) the seal is explicitly attached by fasteners spaced apart from the edge faces and acting perpendicular to the edge faces and in another embodiment (fig. 10) it is unclear how it is attached, so Stewart fails to teach attaching a seal directly to edge faces of first and second fairing portions.
Rouyre (US 7,407,135) teaches a seal between first and second fairing portions but fails to teach a seal in an interface where a surface of the first fairing portion overlaps a surface of the second fairing portion. As mentioned above, modification by Stewart would fail to provide seals attached directly to the edge faces of the fairing portions. Other prior art seals are known which enable relative movement between overlapping structures, such as Lobo Barros et al. (US 8,177,169), but where the seal is not attached directly to first or second edge faces of the structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647